In a proceeding to settle the final account of the committee of an incompetent, order settling the account and surcharging the committee as therein specified reversed on the law and the facts, without costs, and the matter remitted to the Special Term to take proof either before the court or by an official referee as to the loans and advances claimed to have been made by the committee to the estate. The report of the official referee and the order confirming it are based entirely upon the report of a certified public accountant, called as a witness by the special guardian, concerning these loans and advances. That report contains no evidence to show that such advances should not be allowed, but merely states that those items appearing in the committee’s account were excepted to by the special guardian. This report was received as the witness’ direct examination, but, so far as these advances are concerned, it contains nothing but mere conclusions. Lazansky, P. J., Young, Carswell, Tompkins and Johnston, JJ., concur.